Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joe Kim on 10/25/2021.

The application has been amended as follows: 

		In the claims:
			In claim 16, line 2: “15” was changed to –1--.
			In claim 17, line 2: “15” was changed to –1--.

Reasons for Allowance
Claims 1-14 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: KIUCHI et al. (US 2020/0051847) is considered the closest prior art of record, teaches a method of forming a step in a laminate to facilitate delamination of a carrier plate.  Additionally, utilizing cutting at an edge of a laminate to form a separation starting point is well-known, disclosed by TAKAYAMA et al. (US 7,351,300), YANAGITA et al. (US 6,376,332), ZHENG (US 10,211,077), CHA et al. (US 5,863,375), GEORGE .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        November 1, 2021